DETAILED ACTION

  Announcements
Applicant's argument of 06-13-22 with respect to claim 2 has been considered and the argument is persuasive. Since examiner made a mistake in the non-final rejection of 03-17-22, therefore, the rejections of the last non-final office action have been withdrawn.
This Office Action is 2nd Non-Final and the response time is reset.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-19-21 has been entered.
 
Amendment
Acknowledgement is made of Amendment filed 10-18-21.
Claim 2 is amended.
Claims 14-24 are withdrawn.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manusharow et al. (US20140264791), in view of Starkston et al. (US20140091474)
Re Claim 2, Manusharow show and disclose 
An electronic device package substrate assembly, comprising: 
a package substrate (12, fig. 1-2); and 
an electrical interconnect bridge (28, fig. 1-2) embedded in the package substrate configured to route electrical signals between a first electronic component (14, fig. 1) and a second electronic component (16, fig. 1) coupled to the package substrate, 
the electrical interconnect bridge having: a bridge substrate (of 28, fig. 1-2), wherein an entirety of the bridge substrate comprises a mold compound material (of molded package 28, fig. 1-2), and the mold compound material having a bottommost surface (bottom surface of 28, fig. 1-2),
a first routing layer (1st layer of 34, fig. 1-2) within the bridge substrate having a first plurality of fine line and spaced (FLS) traces (fig. 1-2), a second routing layer (2nd layer of 34, fig. 1-2) disposed proximate the first routing layer within the bridge substrate having a second plurality of FLS traces (fig. 1-2), and a via (via between layers 34, fig. 1-2) extending through the bridge substrate and electrically coupling at least one of the first plurality of FLS traces to at least one of the second plurality of FLS traces (fig. 1-2);
Manusharow does not disclose
the bottom surface of the mold compound material in direct contact with the package substrate.
Starkston teaches a device
the bottom surface of the mold compound material in direct contact with the package substrate (the bottom surface of mold compound material of 104 in direct contact with the package substrate 102A, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art to use the bottom surface of a molding compound material of a connection bridge direct contact with a package substrate as taught by Starkston in the electronic device of Manusharow, in order to be able to have variety design choice of ways for a molding compound of a connection bridge embedded in a package substrate for the electronic device; and since a molded component directly embedded in a package substrate is well-known and common in the art.
Re Claim 6, Manusharow show and disclose
The electronic device package substrate assembly of claim 2, wherein the first routing layer includes a first mold compound material (of molded package 28, on 1st layer of 34, fig. 1-2) and the second routing layer includes a second mold compound material (of molded package 28, on 2nd layer of 34, fig. 1-2).
Re Claim 7, Manusharow show and disclose
The electronic device package substrate assembly of claim 2, wherein the first and second routing layers include the same mold compound material (of molded package 28, fig. 1-2).
Re Claim 13, Manusharow show and disclose
The electronic device package substrate assembly of claim 2, wherein the bridge substrate further comprises an encapsulant material (material of bridge substrate 28 encapsulating routing layers 34 and connecting vias, fig. 1-2)  disposed at least partially about the first and second routing layers (fig. 1-2), such that the encapsulant material is proximate a portion of the package substrate (fig. 1-2).
Claims 3-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manusharow et al. in view of Starkston et al., further in view of Kobayashi et al. (US20010023983).
Re Claims 3-5 and 8, Manusharow and Starkston disclose
The electronic device package substrate assembly of claim 2, 
Manusharow and Starkston do not disclose
wherein the mold compound material comprises epoxy phenol, epoxy anhydride, epoxy amine, or a combination thereof; wherein the package substrate has a CTE approximately the same as the CTE of the mold compound material; wherein the mold compound material has a CTE from about 7 to about 25 ppm per degree Celsius.
Kobayashi teaches a device wherein
1) the molding material could use an epoxy material (These epoxy resin materials can be produced by molding, and epoxy resin materials can be molded using a known method such as transfer molding, [0112]), which would match the same epoxy-based material as of the package substrate (epoxy material of package substrate 12, [0016] of Manusharow); 
2) the epoxy resin with a CTE from about 7 to 15 ppm per degree Celsius (thermal expansion coefficients of ideal epoxy resin materials, therefore, range from 9 to 20 ppm/.degree. C. [0012]); and
3) The epoxy resin comprises epoxy phenol, epoxy anhydride, epoxy amine, or a combination thereof (The epoxy resin materials that can be used include bisphenol A-type epoxy resin, tetrabromobisphenol A-type epoxy resin, bisphenol F-type epoxy resin, bisphenol A/F-type epoxy resin, bisphenol AD-type epoxy resin, phenol novolak-type epoxy resin, and so on. A curing agent that contains phenol resin can be used to cure epoxy resin. Either phenol novolak resin, phenol alkyl resin, or the like, is available as phenol resin, [0012]).
Therefore, it would have been obvious to one having ordinary skill in the art to use the epoxy material for the molding compound material as taught by Kobayashi in the electronic device of Manusharow, in order to be able to make the molding compound and the package substrate with the same epoxy-based material for having a thermal expansion coefficient (CTE) matching between the package substrate and the mold compound material, and to improve the quality for the electronic device.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manusharow et al. in view of Starkston, further in view of Lin (US20150364394).
Re Claims 9-11, Manusharow and Starkston disclose
The electronic device package substrate assembly of claim 2, 
Manusharow and Starkston do not disclose
wherein the first and second plurality of FLS traces have a maximum width of about 10 µm; wherein the first plurality of FLS traces are spaced from one another by no more than about 10 µm; wherein the second plurality of FLS traces are spaced from one another by no more than about 10 µm.
Lin teaches a device wherein
the first and second plurality of FLS traces have a maximum width of about 10 µm; the first plurality of FLS traces are spaced from one another by no more than about 10 µm; the second plurality of FLS traces are spaced from one another by no more than about 10 µm (a line-width or line-spacing less than 5 micrometers (.mu.m), [0001]).
Therefore, it would have been obvious to one having ordinary skill in the art to use fine line width and line spacing as taught by Lin in the electronic device of Manusharow, in order to be save space and reduce size for the electronic device.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manusharow et al. in view of Starkston, further in view of Blish II (US6037547).
Re Claim 12, Manusharow and Starkston disclose
The electronic device package substrate assembly of claim 2, 
Manusharow and Starkston do not disclose
wherein the via has a non-circular cross-section.
Blish II teaches a device wherein
	the via has a non-circular cross-section (providing elongated, non-circular vias, [Abstract]).
Therefore, it would have been obvious to one having ordinary skill in the art to use the elongated, non-circular vias as taught by Lin in the electronic device of Qian, in order to decrease the pitch of the via array or provide improved routing of escape traces ([Abstract] of Blish II) for the electronic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20190057915-A1 US-20150116965-A1 US-20150028486-A1 US-20140321091-A1 US-20140091474-A1 US-20150084210-A1 US-20150014855-A1 US-20150371951-A1 US-20160085899-A1 US-9368450-B1 US-9418965-B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848